Citation Nr: 0945767	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 
70 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for the residuals of a 
right great toe injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for bilateral 
hearing loss, effective January 31, 2003; granted service 
connection and assigned a 30 percent disability rating for 
PTSD, effective October 25, 2002; and denied service 
connection for the residuals of a right great toe injury.  
The Veteran expressed disagreement with the denial and with 
the assigned disability rating and perfected a substantive 
appeal.

In March 2005, the RO increased the Veteran's disability 
rating for PTSD from 30 to 70 percent, effective October 25, 
2002.  However, as that grant does not represent a total 
grant of benefits sought, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for residuals 
of a right great toe injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Since January 21, 2003, the effective date of service 
connection, the Veteran's  bilateral hearing loss has been 
manifested by no more than auditory acuity level I in both 
the right and left ears.  

2.  Since October 25, 2002, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as: intermittently illogical 
speech, near continuous panic and depression affecting the 
ability to function independently, appropriately, and 
effectively; anger; impaired impulse control; neglect of 
personal appearance and hygiene; difficulty in establishing 
and maintaining effective relationships; impaired and 
difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  Since January 21, 2003, the criteria for a compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009).

2.  Since October 25, 2002, the criteria for an initial 
disability rating higher than 70 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9412 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claims arise from his disagreements with the 
initial disability ratings following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims file.  In addition, he was 
afforded two VA examinations with respect for each of his 
claims.  Thus, the duty to assist has been met.



Increased Ratings

Disability ratings for service-connected disabilities are 
determined by comparing the Veteran's symptoms with criteria 
listed in VA's Schedule for Rating Disabilities, which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2009).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of 
bilateral defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2009).  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating, and thus his 
hearing loss will be rated by the usual method only.

The Veteran underwent a VA audiological examination in 
October 2003.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
45
LEFT
25
20
20
40
55

The averages were 37 in the right ear and 34 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear. 

The Veteran underwent a second VA audiological examination in 
May 2005.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
45
LEFT
10
10
15
40
55

The averages were 29 in the right ear and 30 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear. 

For the right ear, average pure tone thresholds of 37 
decibels and 29 decibels, along with a speech discrimination 
rates in the 96 percentile and the 92 percentile, warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, average pure tone thresholds of 34 
decibels and 30 decibels, along with speech discrimination 
rates in the 92 percentile and 88 percentile, warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is zero percent under Diagnostic Code 
6100.  

A July 2002 VA treatment record reflects that the Veteran 
reported light hearing loss in the left ear.  There are no 
further records relating to the Veteran's hearing loss for 
the period under appeal. 

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable disability 
rating may not be granted. 

The  May 2005 VA examination report addressed the impact of 
the Veteran's hearing loss on his daily functioning and 
employability, however, the VA examiner did not indicate that 
the Veteran's would be able to hear well enough in many 
employment situations.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Board finds that there is no basis for 
a compensable disability rating on an extra schedular basis, 
as discussed below.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. 
App. at 505.  However, the weight of the credible evidence 
demonstrates that since January 31, 2003, when service 
connection became effective, the Veteran's bilateral hearing 
loss has not warranted a compensable rating.  Because of the 
mandatory application of the foregoing criteria, no 
reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the Veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

PTSD

The Veteran is currently rated at 70 percent under Diagnostic 
Code 9411, for PTSD.  A 70 percent disability rating is 
assigned when the psychiatric condition produces occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A maximum 100 percent disability rating is assigned when 
there is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9412 (2009).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

A July 2002 VA treatment record reflects that the Veteran was 
referred to the PTSD clinic.  He reported having flashbacks 
of Vietnam, but not on a frequent basis.  He denied any 
suicidal or homicidal ideations.  He was given medication for 
his anxiety.  

In his October 2002 claim, the Veteran contended that a 
variety of stimuli caused him to "get in trouble" or "go 
off on somebody," including dirt bikes, car stereos, guns, 
low flying jets, helicopters, pills, and loud voices.  Loud 
noises caused him to shake and upset his stomach.  He found 
it easier to isolate himself.   He stated that in the early 
1980's, he was admitted to a psychiatric unit because he was 
suicidal. 

In January 2003, the Veteran's private physician stated that 
he had been treating the Veteran for anxiety reaction, 
depression, dejection, and thoughts of suicide from 1978, 
when the Veteran had accidently shoved his fist through a 
window, through July 2002.

In January 2003, the Veteran submitted a lay statement, 
seemingly from a close friend, who stated that the Veteran 
was restless, had difficulty concentrating, was tense, and 
incurred sleep disturbances.  He had generalized muscle 
tension and general anxiety.  He tended to isolate himself 
and had only a few close friends.  He was distrustful of 
authority and carried a weapon at all times.   

On October 2003 VA psychiatric examination, the Veteran 
reported that in the previous two years he had noticed a 
decrease in his energy, concentration, ability to sleep, and 
feelings of self-worth.  He was not taking any medication for 
his mental disabilities.  He reported problems with anxiety, 
nightmares, flashbacks, an exaggerated startle response, mood 
swings, and irritability.

With regard to his social history, the Veteran reported that 
he had been divorced twice and had five grown children.  He 
had been living with a woman for two years.

With regard to his occupational history, the Veteran reported 
that he had been employed in the same position for twenty-two 
years as an investigator, but had recently been transferred 
to a desk job due to his back disabilities.  

Mental status examination revealed that the Veteran was alert 
and oriented.  He was dressed casually.  He sat comfortably 
in the chair and made good eye contact.  He was engaged in 
the conversation, calm, and polite.  His speech was normal.  
There was no psychomotor agitation.  The Veteran stated that 
he was stressed, however, his affect was not congruent with 
this statement.  His insight and judgment were fair.  He did 
not endorse any suicidal or homicidal ideations.  He was 
logical and goal-directed.  The diagnoses were dysthemia, 
PTSD, chronic, and generalized anxiety disorder, not 
otherwise specified.  Based upon the above, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  

On May 2005 VA psychiatric examination, the Veteran reported 
that he had a close friend from Vietnam with whom he was 
talking to three time per week.  He stated that he did not 
get along well with others.  He had recurring intrusive 
thoughts regarding Vietnam.  He had verbally attacked an 
assistant district attorney a few months earlier due to a 
case involving his son, but had not experienced other angry 
outbursts.  He stated that he was taking Prozac, and that his 
wife felt that he was doing much better.  He spent a lot of 
time on the internet researching the military, though he did 
not like to speak of his time in the military.

With regard to his social history, the Veteran reported that 
he was now married.

With regard to his occupational history, the Veteran reported 
that he had medically retired in November 2004, due to his 
back disability.

Mental status examination revealed that he was casually 
dressed and was oriented.  He was anxious on examination.  
His affect was congruent with his mood.  His thought process 
was coherent. There were no suicidal or homicidal ideations.  
There was no evidence of delusional thinking.  His insight 
and judgment were adequate.  The diagnosis was PTSD, chronic.  
Based upon the above, the examiner assigned a GAF score of 
50.  With regard to his employability, the examiner stated 
that he needed more information prior to making a 
determination, but he could not say that his PTSD limited his 
occupational activity.  

There are no further treatment records relating to the 
Veteran's PTSD.

In this case, on VA examination in October 2003, the Veteran 
was assigned a GAF score of 60.  On May 2005 VA examination, 
he was assigned a GAF score of 50.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Although the Board is sympathetic to the Veteran's claim that 
his PTSD warrants a higher rating, the Board finds that a 
rating in excess of 70 percent is not warranted in this case.  
In order to be rated 100 percent disabling under Diagnostic 
Code 9412, there must be a showing of total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9412 (2009).  
However, the Veteran has not been shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the Veteran has persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the Veteran's PTSD has caused a persistent 
danger of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  He is not disoriented as 
to time or place, and there is no evidence that he suffers 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  

The record reflects that the Veteran's social and 
occupational functioning does not meet the criteria of a 100 
percent rating.  The Veteran has reported that he worked for 
over twenty-two years in the same job, and retired due to a 
medical disability unrelated to his PTSD, evidencing a stable 
work history.  With regard to his social history, during the 
course of the appeal, the Veteran re-married and was able to  
establish a relationship with a friend from Vietnam.  His 
wife had stated that his symptoms had improved due to his 
medication, and the Veteran did not feel that he needed to 
attend counseling for his PTSD.  It therefore appears to the 
Board that the most appropriate disability rating in this 
case is 70 percent under Diagnostic Code  9412.  Throughout 
the pendency of the appeal, the Veteran has been shown to 
have deficiencies in many areas, and was often depressed and 
anxious.  He experienced nightmares, flashbacks, and had poor 
concentration, as is accounted for in the 70 percent 
criteria. 

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during this period.  
See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 
505.  The weight of the credible evidence demonstrates that 
since October 25, 2002, when service connection became 
effective, the Veteran's PTSD has not warranted a rating 
higher than 70 percent.  As the preponderance of the evidence 
is against the claim for an increased initial rating, the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 49.

Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's bilateral 
hearing loss and PTSD, but findings supporting disability 
rating greater than assigned have not been documented.  In 
addition, it has not been shown that either the service-
connected bilateral hearing loss or PTSD have required 
frequent periods of hospitalization or have produced marked 
interference with the Veteran's employment.  In fact, the May 
2005 VA examiner concluded that the Veteran would be able to 
hear well in many employment situations.  Additionally, in 
May 2005, the VA examiner could not state that the Veteran's 
PTSD limited his ability to be gainfully employed.  The Board 
thus finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.


The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's PTSD, but findings supporting a rating in excess of 
f 70 percent have not been documented.  In addition, it has 
not been shown that his PTSD during this period required 
frequent periods of hospitalization or produced marked 
interference with his employment, beyond that envisioned by 
the 70 percent rating.  Therefore, the Board finds that the 
evidence does not establish a marked interference with 
employability beyond that envisioned by the 70 percent 
rating.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for his PTSD is not 
warranted.

ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied. 

An initial disability rating higher than 70 percent for PTSD 
is denied. 


REMAND

Unfortunately, a remand is required in this case prior to 
further disposition of the Veteran's claim for service 
connection for the residuals or a right great toe injury.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that while running for cover in Tan-An, 
South Vietnam, he knocked his toenail on a piece of "PSP" 
while entering a bunker.  When he woke up the following 
morning, his sock was glued to his foot and a medic had to 
soak his foot in warm water and gave him antibiotics.  He 
contends that ever since this incident, he has not been able 
to put pressure on his toe, and has been given pain 
medication for relief.  

The Veteran's service medical records are negative for any 
right great toe complaints, diagnosis, or treatment.

On October 2003 VA examination, the Veteran reported 
longstanding pain in his right foot.  Sometimes his right big 
toe swelled.  X-ray examination revealed enthesopathic 
changes of the Achilles, bilaterally.  Physical examination 
revealed bilateral hallux valgus that was thought to probably 
be due to degenerative joint disease.  There was sensory loss 
over the right great toe.  The examiner did not, however, 
provide a clear diagnosis of any right great toe disability, 
nor did the examiner offer an opinion as to whether the 
Veteran had any residuals of an in-service right great toe 
injury.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, a new VA 
examination is necessary prior to further disposition of the 
claim.  As the Veteran has provided credible testimony that 
he incurred an injury to his right great toe in service and 
has experienced toe pain ever since service, and VA 
examination demonstrated bilateral hallux valgus and sensory 
loss over the right great toe, suggesting a possible nexus to 
the claimed injury in service, the Board finds that a remand 
for an examination and opinion is required in order to fairly 
address the merits of his claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to ascertain the 
etiology of any residuals of a right great 
toe injury.  The claims file must be 
reviewed by the examiner and the 
examination report should note that review.  
All tests deemed necessary should be 
performed.  

The examiner should specifically opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current right great toe 
problems first manifested during his active 
service, including his contention that he 
injured his toe while running, or is 
otherwise related to his active service.

In addition to the service treatment 
records, the examiner should consider the 
Veteran's statements regarding his symptoms 
in service and his statements of continuous 
symptoms after service.  If the Veteran's 
current right great toe problems are 
attributable to factors unrelated to his 
military service, the examiner should 
specifically so state.  The examiner should 
provide a complete rationale for all 
opinions provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


